Citation Nr: 1206636	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected nasal fracture.

2.  Entitlement to service connection for sinusitis, to include as secondary to service-connected nasal fracture.

3.  Entitlement to service connection for rhinitis, to include as secondary to service-connected nasal fracture.

4.  Entitlement to a compensable disability rating for a nasal fracture.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a video-conference hearing in September 2011.  A transcript of that hearing has been associated with the Veteran's claims file.  Both at the hearing and subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Sleep Apnea

With regard to the Veteran's request to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected nasal fracture, the Board notes that the last prior final denial is a rating decision which the RO issued in August 2007.  The Veteran filed a claim to reopen in October 2008, and the RO denied the claim in a February 2009 rating decision on the basis that the Veteran had not submitted new and material evidence to reopen the claim.  Thereafter, in June 2009, the Veteran submitted a notice of disagreement to the Agency of Original Jurisdiction (AOJ); although the notice of disagreement was submitted on a VA Form 9, it nevertheless can be reasonably construed as in disagreement with that determination and evincing a desire for appellate review.  38 C.F.R. § 20.201.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Sinusitis, Rhinitis, and Nasal Fracture

With respect to the three claims captioned above, the Board notes that in September 2011 the Veteran submitted three completed copies of VA Form 21-4142, each of which listed the names and contact information of multiple clinicians whose records he authorized VA to request on his behalf.  On remand, the AOJ should attempt to obtain these records and associate them with the claims file.  38 C.F.R. §§ 3.159(c), 20.1304(c).  The Board also notes that the Veteran receives VA treatment through the Oklahoma City and Lawton, Oklahoma, VA facilities.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his sinusitis, rhinitis, and nasal fracture.  Thereafter, any identified records, to include those from the treatment providers identified in the September 2011 VA Form 21-4142 and the Oklahoma City and Lawton VA facilities dated from October 2007 to the present that are not already included in the claims file, should be obtained for consideration in the Veteran's appeal.

Sinusitis

At his hearing and in documents of record, the Veteran contends that his sinusitis was caused or aggravated by service, or as a result of his service-connected nasal fracture.  See September 2011 Board hearing transcript at pp. 10-14.  Therefore, he claims that service connection for sinusitis is warranted.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Review of the claims file shows that a VA physician diagnosed the Veteran with a sinus infection in March 2009, and a private clinician diagnosed him with sinusitis in April 2009.  The Veteran filed his claim for service connection for sinusitis in March 2009.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

VA provided the Veteran with an examination of his nose and sinuses in May 2009.  The examiner did not diagnose the Veteran with sinusitis, and did not provide an opinion as to whether sinusitis is at least as not etiologically related to his service, or to his service-connected nasal fracture.  Significantly, the examiner also did not provide an opinion or rationale as to whether he disagreed with the prior diagnosis of a sinus disorder during the pendency of the claim.

Therefore, on remand, the Veteran should be scheduled for a new examination of his nose and sinuses.  For each sinus disorder diagnosed during the pendency of the claim (i.e., since March 2009)-including, but not limited to, at the examination-the examiner should opine on whether it is at least as likely as not related to the Veteran's military service, or is caused or aggravated by his service-connected nasal fracture.   

Alternatively, if the examiner finds that the Veteran does not have any sinus disorder, and that the aforementioned March 2009 and April 2009 diagnoses of a sinus disorder were in error, he or she should explain why.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for sinusitis.  Such should be accomplished on remand.

Rhinitis

At his hearing and in documents of record, the Veteran contends that his rhinitis was caused or aggravated by service, or as a result of his service-connected nasal fracture.  See September 2011 Board hearing transcript at pp. 10-14.  Therefore, he claims that service connection for rhinitis is warranted.

The Board notes that a private physician, S.W.S., M.D., diagnosed the Veteran with chronic rhinitis by history in June 2010, and noted that he suspected an allergic etiology.  In July 2010, Dr. S.W.S. diagnosed the Veteran with mild allergic rhinitis involving only Bermuda grass.  A VA clinician also included allergic rhinitis on the Veteran's "Problem List" in January 2011.

As explained above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, supra.

In the May 2009 VA examination, the examiner diagnosed the Veteran with rhinitis, and opined that:

The patient has a large number of nasal complaints, but he seems to have had these prior to enlisting in the Army, and the number of complaints he registered while being in the Army does not seem to be greater than one would expect.  That is to say, during his period of time in the service, he reported for approximately one acute respiratory illness per year.  I did not believe that his current degree of rhinitis interferes with his work.

Significantly, review of the Veteran's service treatment records shows that rhinitis was not noted on the Veteran's March 1980 Report of Medical Examination.  Indeed, the clinician found both his nose and his sinuses to be normal on examination.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In light of the fact that the Veteran's rhinitis was not noted on his March 1980 Report of Medical Examination, VA cannot find that it preexisted service unless there is both "clear and unmistakable" evidence to that effect, and "clear and unmistakable" evidence to the effect that the rhinitis was not aggravated in service.  The Board finds that the May 2009 VA examiner's use of the phrase "seems to" is insufficient to meet the high standards required to rebut the presumption of soundness and the presumption of aggravation.  38 C.F.R. §§ 3.304, 3.306.

Consequently, on remand, the Veteran should be scheduled for a new examination of his nose and sinuses.  The examiner should opine as to whether there is clear and unmistakable evidence showing that the Veteran's rhinitis existed prior to service, and, if so, whether there is clear and unmistakable evidence showing that the Veteran's rhinitis was not aggravated (i.e., permanently increased in severity beyond the natural progress) as a result of service.  If the examiner determines that the Veteran's rhinitis did not clearly and unmistakably pre-exist service, he or she should then offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.  The examiner should also offer an opinion as to whether the Veteran's rhinitis is caused or aggravated by his service-connected nasal fracture.

Alternatively, if the examiner finds that the Veteran does not have rhinitis, and that the aforementioned diagnoses of rhinitis were in error, he or she should explain why.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for rhinitis.  Such should be accomplished on remand.

Nasal Fracture

The Veteran is currently service-connected for nasal fracture and is assigned a noncompensable rating under Diagnostic Code (DC) 5296, which pertains to loss of part of the skull.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran was last provided a VA examination of his nasal fracture in May 2009-approximately two years and nine months ago.  Furthermore, at his September 2011 hearing before the undersigned Acting Veterans Law Judge, the Veteran's representative asserted that the Veteran's disability should be considered under a different DC namely, 38 C.F.R. § 4.97, DC 6502.  See Transcript at p. 3.  That DC provides for a 10 percent disability rating where there is traumatic deviation of the nasal septum with 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  In this case, the Veteran has submitted evidence from Dr. S.W.S., dated August 2011, that his right nasal airway is 90% blocked, and his left nasal airway "was appropriate."  In light of the fact that the Veteran's right nasal airway nearly met the applicable standard for a compensable rating under DC 6502, and in light of the Veteran's contention that his condition has gotten worse (see Transcript at p. 12), a new examination is warranted to determine the current status of his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to a service-connected nasal fracture.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for sinusitis and rhinitis as secondary to his service-connected nasal fracture.  

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his sinusitis, rhinitis, and nasal fracture.

After securing any necessary authorization from him, obtain all identified treatment records, to include the records from the sources which the Veteran listed in his three copies of VA Form 21-4142 dated September 2011 and the Oklahoma City and Lawton VA facilities dated from October 2007 to the present that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding treatment records, the AOJ should schedule the Veteran for a new VA examination in order to determine the nature and etiology of his claimed sinusitis and rhinitis, as well as the current status of his service-connected nasal fracture.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

(A) The examiner must identify all sinus disorders found to be present.  In this regard, the examiner should reconcile his or her findings with prior diagnoses (e.g., a VA physician's diagnosis of a sinus infection in March 2009, and a private clinician's diagnosis of sinusitis in April 2009).

The examiner should opine whether any sinus disorder is at least as likely as not related to the Veteran's military service.

The examiner should also opine whether any sinus disorder is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his service-connected nasal fracture.

Alternatively, if the examiner finds that the Veteran does not have any sinus disorder, and that the aforementioned March 2009 and April 2009 diagnoses of a sinus disorder were in error, he or she should explain why.

(B)  Relevant to the Veteran's rhinitis, did such clearly and unmistakably pre-exist his entry into active duty?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing rhinitis did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's rhinitis during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's rhinitis is related to the Veteran's military service?

The examiner should also opine rhinitis is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his service-connected nasal fracture.

Alternatively, if the examiner finds that the Veteran does not have rhinitis, and that the aforementioned diagnoses of rhinitis were in error, he or she should explain why.

(C) The examiner should determine the current severity of the Veteran's service-connected nasal fracture.  The examiner should make a specific finding as to whether there is traumatic deviation of the nasal septum with 50-percent obstruction of the nasal passage on both sides, and whether there is complete obstruction on one side.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's increased rating claim, the AOJ should specifically consider the applicability of DC 6502.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


